DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 6 and 11 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, An RRC message including a TCI update indicator indicating that an implicit TCI update is performed then transmitting, to the terminal, a first downlink control information (DCI) including first resource allocation information, wherein the first DCI does not include a field indicating a specific TCI; and when the implicit TCI update is performed and the first DCI does not include the field indicating the specific TCI, transmitting, to the terminal, a first physical downlink shared channel (PDSCH) through a resource indicated by the first resource allocation information by using a beam #n determined among 

The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2019/0254120 (published 15 Aug. 2019) [hereinafter Zhang] teaches an operation method of a base station in a communication system, the operation method comprising: transmitting, to a terminal, a radio resource control (RRC) message including transmission configuration information (TCI)-state configuration information including information indicating a starting beam index and an ending beam index and reference signal related information; (i.e. fig. 7 shows multiple TCI states, wherein a base station may configure a UE with the multiple states through RRC signaling; see paragraph 127) transmitting, to the terminal, a first downlink control information (DCI) including first resource allocation information; (i.e. fig. 7 shows multiple TCI states wherein one state may selected and transmitted to the UE via DCI; see paragraph 127) and transmitting, to the terminal, a first physical downlink shared channel (PDSCH) through a resource indicated by the first resource allocation information by using a beam #n determined among the starting beam and the ending beam according to a preconfigured rule.  (i.e. the selected TCI state transmitted to the UE may indicate a beam wherein to receive a PDSCH; see paragraph 127) (i.e.  each of the TCI states represent different beam configurations for directional transmission (beamforming) utilized in 5G-NR, allocating a TCI state of the multiple states allows dynamic changes in the PDSCH allowing the Tx and Rx beams to align; see paragraph 128, 129) Zhang does not teach  An RRC message including a TCI update indicator indicating that an implicit TCI update is performed then transmitting, to the terminal, a first downlink control information (DCI) including first resource allocation information, wherein the first DCI does not include a field indicating a specific TCI; and when the implicit TCI update is performed and the first DCI does not include the field indicating the specific TCI, transmitting, to the terminal, a first physical downlink shared channel (PDSCH) through a resource indicated by the first resource allocation information by using a beam #n determined among the starting beam and to the ending beam according to a  rule preconfigured between the base station and the terminal for the implicit TCI update.

Additionally, all of the further limitations in 3, 5, 7 – 10, 13 and 15 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 10, 2021Primary Examiner, Art Unit 2471